Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	Claims 9 and 11 have been canceled. 
	Informality objections of claims 4, 5, 7, 10, 12 – 14, and 20, and lack of antecedent rejections of claims 6, 7, 10, 11, and 19 are all withdrawn. 
Status of Claims
	Claims 1 – 8, 10, and 12 - 21 are rejected under U.S.C 103. 
Response to Arguments
	The following is in response to applicant’s remarks filed 12/18/2020.
	Applicant argues that the amendment to claim 1 discussed in the interview of “a the terminal configured to receive a terminal plug from another battery module and that the current-carrying or data conducting cable extends to coil around the device and terminate at the terminal so that the terminal plug plugs in to the terminal” is not taught in the cited reference. Further, for at least this reason claim 1 and its dependent claims are allowable over the cited art. 
	The examiner agrees that the amended limitation further defining the terminal as being a receptacle location for the plug type connection of the cable overcomes the previous rejection under 35 U.S.C. § 102. 
	A new reference is cited to cure the deficiencies of the previously cited art. More explanation is given in the rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1,3, 7, 8, 10, 15, 20, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Krueger, US20190221793A1, and further in view of Workman, US20130183562A1.

Regarding claim 1, Krueger teaches a battery module (battery arrays)[0042] comprising a plurality of battery cells (grouping of cells)[0042] which are positioned in a battery module housing (enclosure assembly (58))[fig. 3][0004], 
wherein the battery module housing comprises side walls (side of tray (60))[fig. 3], a base surface (bottom surface of tray (60))[fig. 3] and a battery module cover (combined piece of mid-tray (62) and cover (64))[fig. 3], 
wherein the battery module cover comprises at least one terminal (I/O connectors (92))[0061][fig. 3] for the current-carrying or data-conducting contacting of the battery module (I/O connectors are the connection pathways to external components including the battery in the powertrain)[0037], 
the at least one terminal is configured to receive a terminal plug from another battery module (the function of an I/O connector is to be connected to another device) characterized in that the battery module cover further comprises a current-carrying or data-conducting cable (wiring connected to I/O connectors)[0023] 
the battery module cover (combined piece of mid-tray (62) and cover (64))[fig. 3] comprises a device (wiring loom (90))[0060] for the coiling (snaking)[0023] of the current-carrying or data-conducting cable (wiring).
Krueger does not explicitly teach the cable having a terminal plug configured to plug into a terminal of another battery module, or such that the current carrying or data-conducting cable terminates at the terminal so that the terminal plug is insertable into the terminal
However, the function of the I/O connection to another module would be an obvious alternative to one skilled in the art. Additionally, in the above rejection the terminal of Krueger is defined as the I/O connector (92) which has a plug like shape [fig. 9]. Then, the terminal of Krueger as defined in the rejection above cannot both be configured to plug into another module, and be configured for an insertable plug of the data-conducting cable. However, the intent to use cable management (wiring looms) to allow the data conducting cable to terminate at a specific location (respective holes (72)) is taught in this reference.
Workman teaches a battery pack (10) including of a plurality of modules (20) with module housings (40) which is specifically configured to support connection of adjacent modules [0061] by cables (flexible connection devices (64))[0065]. Further, Workman teaches cables (flexible connection devices (64)) having a terminal plug (connector plugs (70)(72)) configured to plug into a terminal of another battery module (rapid and convenient connection of modules)[0065], as well as such that the current carrying or data-conducting cable terminates at the terminal so that the terminal plug is insertable into the terminal (recesses (76) maintain profile of flexible connectors (64))[0065].
Therefore, it would have been obvious to one skilled in the art before the filing date to combine the cable plug connections, and the cable plug termination at a terminal of Workman with the battery modules of Kruger to allow for rapid and convenient connection of battery modules.

Regarding claim 3, Krueger teaches the battery module according to claim 1, characterized in that the terminal (I/O connectors (92))[0061][fig. 3] for a current-carrying or data-conducting cable (wiring) and the device (wiring loom (90))[0060] for the coiling of a current-carrying or data-conducting cable are arranged in a recess (pockets (68a)(68b))[fig. 4] in the battery module cover (combined piece of mid-tray (62) and cover (64))[fig. 3].

Regarding claim 7, Krueger teaches the battery module according to claim 1, characterized in that the cable guides (channels (70)) are configured in the form of a cable duct (wiring secured in channel)[0012].
	
Regarding claim 8, Kruger teaches The battery module according to claim 7, characterized in that the cable duct (channels (70)) is impressed into at least one outer surface of the battery module housing (formed in the lower surface of mid-tray)[0058].

Regarding claim 10, Krueger teaches the battery module according to claim 1, characterized in that at least a part of the cable guides (channels (70)), in the plane of the battery module cover (combined piece of mid-tray (62) and cover (64))[fig. 3], are respectively routed to an outer edge of the battery module cover (channels (70) run to and outer edge of the mid-tray (62))[fig. 5].

Regarding claim 15, Krueger teaches an electrical energy store for motor vehicle applications, comprising a battery module according to claim 1 (vehicle application)[0035].

Regarding claim 20, Krueger teaches the battery module according to claim 1, characterized in that the cable guides (channels (70)) are configured in the form of a cable duct (wiring secured in channel)[0012][0060], which incorporates fixing means (protrusions)[0065]  for the clip attachment (wiring harness)[0012] of a data-conducting or current-carrying cable.

Regarding claim 21, Krueger teaches the battery module according to claim 7, characterized in that the cable duct (channels (70)) is impressed into a cover of the battery module housing (formed in the lower surface of mid-tray)[0058].

Claims 4 - 6 and 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger, US20190221793A1 and further in view of Workman, US20130183562A1 as applied to claim 1. 

Regarding claim 4, Krueger teaches the battery module according to claim 1, characterized in that at least three cable guides (four channels (70))[fig. 4] are provided for the routing of a data-conducting or current-carrying cable (wiring looms may be secured within the channels (70))[0060], which is connected to the terminal (I/O connectors (72))[0060] for the current-carrying or data-conducting contacting of the battery module (battery arrays), to a further battery module or data receiver (I/O connectors connect to the BEC (82) and the BCM (84))[0060], wherein each of the cable guides (four channels (70))[fig. 4] has a cable guide length which originates at the terminal (distance from I/O connector to the end of the channel) for the current-carrying or data-conducting contacting of the battery module (wiring connecting battery arrays to 
Kruger does not teach wherein the sum of a respective first cable guide length of a first cable guide and a second cable guide length of a second cable guide is exactly equal to the sum of the first cable guide length of the first cable guide and a third cable guide length of a third cable guide. However, the teaching of the cable guide having a specified length relationship as described above is not taught to have a critical reasoning, and is then seen as an obvious design choice to one skilled in the art [MPEP 4144.04 VI C].

Regarding claim 5 Krueger teaches the battery module according to claim 1, comprising at least two terminals (multiple I/O connectors (92))[fig. 1] for a data-conducting or current-carrying cable (wiring connecting I/O connectors to battery arrays) and at least four cable guides for the routing of a data-conducting or current-carrying cable (channels (70))[fig. 1], which is connected to the terminals (wiring through channels wires the I/O connectors)[0061], to a further battery module or data receiver (connected to BEC and BECM)[0061], wherein the cable guides terminate at outer edges (on the outer edge of tray (62))[fig. 1] of the battery module housing (enclosure assembly (58))[fig. 3][0004], each of the cable guides having a cable guide length which originates at one of the terminals and terminates at an outer edge of the battery module housing (length of cable running from the I/O connector (92) to the end of the channels (70)), 
Krueger does not teach in that the sum of a cable guide length of a first cable guide (21 d) originating at a first terminal (16) and terminating at a first outer edge of the battery module housing and the cable guide length of a second cable guide originating at a second terminal and likewise terminating at the first outer edge of the battery module housing is equal to However, the teaching of the cable guide having a specified length relationship as described above is not taught to have a critical reasoning, and is then seen as an obvious design choice to one skilled in the art [MPEP 4144.04 VI C]. Further, similar consideration is given to the limitation of the cable guides terminating at an outer edge of the battery module housing. This too is seen as an obvious design choice [MPEP 4144.04 VI C].

Regarding claim 6, Krueger teaches the battery module according to claim 4. 
Kruger does not explicitly describe the module of claim 4 characterized in that the calculated cable guide length respectively further incorporates length segments of a cable (26) which is to be routed, which are secured by the take-up of the cable (26) on the device (28) for the coiling of the current-carrying or data-conducting cable (26), to form a cable coil of the current-carrying or data-conducting cable.
However, Krueger describes the cable (wiring connected to I/O connectors)[0023] being secured by a device (wiring loom (90))[0060] for the coiling (snaking)[0023] resulting in a cable coil. The length segments of the cable being coiled while not explicitly described are inherently present in the coiled cable of Krueger [MPEP 2163.07(a)]
			
Regarding claim 12, Krueger teaches a battery pack having at least three battery modules (greater than 2 battery arrays)[0048] according to claim 1, characterized in that, in an adjoining 
Krueger does not teach a cable connecting a first terminal of the first battery module to a second terminal of a second battery module and routed in the cable guides of the first and second battery modules is of equal length to a second data-conducting or current-carrying cable connecting the second terminal of the second battery module to a third terminal of the third battery module and routed in the cable guides of the second and third battery modules. However, the teaching of the cable guide having a specified length relationship as described above is not taught to have a critical reasoning, and is then seen as an obvious design choice to one skilled in the art [MPEP 4144.04 VI C].
	
Regarding claim 13, Krueger teaches the battery pack having at least two battery modules (greater than 2 battery arrays)[0048] according to claim 1, 
Krueger does not teach characterized in that, in an adjoining arrangement of the battery modules (10), a cable connecting a first terminal (16) of the first battery module (10) to a second terminal of a second battery module and routed in the cable guides (21 d-21 f) of the first and second battery modules (20) is of equal length to a second data-conducting or current-carrying cable (26) connecting the second terminal of the first battery module (10) to a first terminal of the second battery module and routed in the cable guides (21 d-21 f) of the first and second battery modules (10). However, the teaching of the cable guide having a specified length relationship as described above is not taught to have a critical reasoning, and is then seen as an obvious design choice to one skilled in the art [MPEP 4144.04 VI C].
	
Regarding claim 14, Krueger teaches The battery pack having at least two battery modules (greater than 2 battery arrays)[0048] according to claim 1, characterized in that two first cable guides (channels (70)) terminate at a first outer edge of a battery module cover (combined piece of mid-tray (62) and cover (64))[fig. 3] of a first battery module [fig. 4]
Krueger does not teach two second cable guides terminate at a second outer edge of a battery module cover of a second battery module which adjoins the first outer edge, and in that the sum of the cable guide lengths of the first cable guides, which terminate at the first outer edge, is exactly equal to the sum of the cable guide lengths of the second cable guides, which terminate at the second outer edge. However, the teaching of the cable guide having a specified length relationship as described above is not taught to have a critical reasoning, and is then seen as an obvious design choice to one skilled in the art [MPEP 4144.04 VI C]. Further, similar consideration is given to the limitation of the cable guides terminating at an outer edge of the battery module housing. This too is seen as an obvious design choice [MPEP 4144.04 VI C].

Claims 2, 18, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Krueger, US20190221793A1 and further in view of Workman, US20130183562A1 as applied to claim 1 above, and in further view of Kinoshita, JP2014060044A (see machine translation).

Regarding claim 2, Krueger teaches the battery module according to claim 1.
Krueger does not teach the battery module characterized in that the device for the coiling (wiring loom (90))[0060]  of a current-carrying or data-conducting cable (wiring) comprises at least two projections which project from the surface of the battery module cover in a vertical direction in relation to said surface.

It would have been obvious to one skilled in the art at the time of filing to combine the battery module device of Krueger with the projections of Kinoshita to prevent both slack in the electric wire as well as rubbing of the wires.

Regarding claim 18, Krueger teaches the battery module according to claim 1, characterized in that the device for the coiling of a current-carrying or data-conducting cable
Krueger does not teach the device comprises at least two projections which project from the surface of the battery module cover in a vertical direction in relation to said surface, and which incorporate an extended cross-section in the head area.
Kinoshita teaches the use of the projections (guide portions (29))[fig. 1](for guiding voltage detection line (19))[0029] and which incorporate an extended cross-section in the head area (guide portion (29A) has an elongated shaped giving the cross-section an extended shape)[fig. 1]. Further, Kinoshita teaches the use of the projections to prevent wires from wires from rubbing as well as preventing the slack of the electric wire [0013][0014]. 


Regarding claim 19,  Krueger teaches the battery module according to claim 2, characterized in that the terminal (I/O connectors) for a current-carrying or data-conducting cable (wiring) and the device (wiring loom (90))[0060] for the coiling (snaking)[0023] of a current-carrying or data-conducting cable are arranged in a recess (pockets (68a)(68b))[fig. 4] in the battery module cover (combined piece of mid-tray (62) and cover (64))[fig. 3] constituting the device (wiring loom (90))[0060] for the coiling of a current-carrying or data-conducting cable do not protrude beyond the surface of the battery module cover in a vertical direction in relation to said surface (all within the mid-tray and cover)[fig. 2].
	Krueger does not teach use of the projections.
Kinoshita teaches the use of the projections (guide portions (29))[fig. 1](for guiding voltage detection line (19))[0029]  Further, Kinoshita teaches the use of the projections to prevent wires from wires from rubbing as well as preventing the slack of the electric wire [0013][0014]. 
It would have been obvious to one skilled in the art at the time of filing to combine the battery module device of Krueger with the projections of Kinoshita to prevent both slack in the electric wire as well as rubbing of the wires.

Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger, US20190221793A1 as applied to claim 1 above.

Regarding claim 16, Krueger teaches a battery module according to claim 1.
Krueger does not teach a portable telecommunication or data processing device, comprising the battery module of claim 1.
	However it is common in the art to modify the design of a battery to accommodate different applications requiring portability. 
	It would have been obvious to one skilled in the art at the time of filing to use the battery module of Krueger in an application of a portable telecommunication device or a data processing device as an obvious design choice.

Regarding claim 17, Krueger teaches comprising a battery module according to claim 1.
 Krueger does not teach a stationary store comprising the battery module of claim 1
	However would not require change to the battery system to be applied in a stationary setting.
	It would have been obvious to one skilled in the art at the time of filing to use the battery module of Krueger in an application of stationery store as an obvious design choice.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        

/Haroon S. Sheikh/Primary Examiner, Art Unit 1724